DETAILED ACTION
The following is a Notice of Allowability in response to the Amendment received on 15 June 2022.  Claims 1, 2, 13, 14, 19 and 20 have been amended.  Claims 1-20 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the prior art of record taken alone or in combination fails to teach muting a sound of the doorbell based at least in part on detecting the interaction with the doorbell and the modified audio setting; providing, in response to muting the sound of the doorbell, a message at the doorbell indicating that the sound of the doorbell is muted, detecting a second interaction with the doorbell based at least in part on providing the message; and emitting the sound of the doorbell based at least in part on detecting the second interaction with the doorbell.
As per claims 13 and 19, the prior art of record taken alone or in combination fails to teach mute a sound of the doorbell based at least in part on detecting the interaction with the doorbell and the modified audio setting; provide, in response to muting the sound of the doorbell, a message at the doorbell indicating that the sound of the doorbell is muted; detect a second interaction with the doorbell based at least in part on providing the message; and emit the sound of the doorbell based at least in part on detecting the second interaction with the doorbell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Oath/Declaration
From 1303 -  For applications filed on or after September 16, 2012, if an application is in condition for allowance but does not include an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor, the Office will issue a "Notice of Allowance and Fee(s) Due" (PTOL-85) together with a "Notice of Allowability" (PTOL-37) including a "Notice Requiring Inventor’s Oath or Declaration" (PTOL-2306) requiring the applicant to file an oath or declaration in compliance with 37 CFR 1.63, or substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor, no later than the date of payment of the issue fee to avoid abandonment. If applicant receives a "Notice Requiring Inventor’s Oath or Declaration" and fails to file a proper reply to the notice before or with the payment of the issue fee, the application will be regarded as abandoned. See 37 CFR 1.53(f)(3) (ii).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        11 July 2022